DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 April 2022.
Newly submitted claims 37-43 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Elected Invention II and the invention of new claims 37-43 are directed to distinct processes. Elected Invention II requires obtaining access to a totally subcutaneously implanted implant in a recipient, wherein at least a first component is located in a bone recess and is fixed to the bone; and while the first component is located in the recess and remains fixed to the bone, detaching and removing a second component from the first component, and reattaching the second component or attaching a third component to the first component, which is not recited in the new claims. The new claims are directed to a method comprising obtaining access to a recipient’s skull, identifying a type of implant receiver housing to be implanted and determining a geometry of a recess to be created in the skull, creating a recess in the skull to a complete footprint of the selected receiver housing, inserting a receiver corresponding to the identified type of receiver housing into the created recess, and inserting a functional component into the receiver housing after the housing is implanted, which is not recited in Invention II. Accordingly, elected Invention II and the newly added claims (1) have a materially different design, mode of operation, function, or effect, (2) the inventions do not overlap in scope, i.e., are mutually exclusive, and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). There would be a serious search and/or examination burden if restriction were not required because the inventions each require a different field of search directed to the different subject matter of each claimed invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37-43 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 23, 31, 33, and 35 are objected to because of the following informalities:
Claim 23, line 2: “the first component is housing” should read --the first component is a housing--.
Claim 31, line 2: “the first component is housing” should read --the first component is a housing--.
Claim 33, line 6: “monolith body” should read --monolithic body--.
Claim 35, line 2: “The medical” should read --the medical--.
Claim 35, line 2: “the totally subcutaneously implant” should read --the totally subcutaneous implant--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 35 recites the limitation “the first component has a maximum diameter of at least 20mm”, which is a range that lacks an upper bound, thus encompasses an infinite maximum diameter. Applicant’s original specification lacks apparent support for an infinite maximum diameter, thus this limitation constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 31, 32, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “the implanted assembly” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation “attaching a third component” while parent claim 22 recites “attaching a third component”. It is unclear whether applicant intends to reference the same or a different third component in claims 31.
Claim 32 recites the limitation “attaching a third component” while parent claim 22 recites “attaching a third component”. It is unclear whether applicant intends to reference the same or a different third component in claims 32.
Claim 34 recites “a bone conduction device” while parent claim 33 recites “a bone conduction device”. It is unclear whether applicant intends to reference the same or a different bone conduction device in claim 34.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 22, 23, and 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 7,346,391 (Osorio et al.).
Regarding claim 22, Osorio et al. teaches a medical procedure (col. 15, line 42-col. 16, line 9), comprising:
obtaining access to an implant (Figures 9A-B, housing mechanism, 41) totally subcutaneously implanted in a recipient, wherein at least a portion of at least a first component (Figures 9A-B, intraosseous housing mechanism, 43) of the implant (41) is located in a recess in bone (Figures 9A-B, skull, 47) and is fixed to the bone (47) (housing mechanism 41 includes intraosseous housing mechanism 43 located in a cavity formed in the skull, col. 12, lines 14-35; col. 13, lines 7-11; col. 15, lines 10-18; col. 15, lines 42-52; col. 15, line 62-col. 16, line 9; Figures 9A-B);
while the at least first component (43) is located in the recess and is fixed to the bone (47), detaching a second component from the first component (41) (attachment means 53 fixes housing mechanism 41 to bone, col. 12, lines 18-23; “second component” is construed as a device such as a battery removed from interior of housing mechanism 41: col. 15, lines 42-52; col. 19, lines 18-34; col. 25, lines 2-6); 
while the at least first component (43) is located in the recess and is fixed to the bone (47), removing the second component from within the recipient while the at least first component (43) is located in the recess and is fixed to the bone (47) (“second component” is construed as a device such as a battery removed from interior of housing mechanism 41, which is “within the recipient”, while intraosseous housing mechanism 43 and auxiliary housing mechanism 68 remain fixed to skull: col. 15, lines 42-52; col. 19, lines 18-34; col. 25, lines 2-6); and 
while the at least first component (43) is located in the recess and is fixed to the bone (47), reattaching the second component or attaching a third component to the first component such that the second component or the third component is attached to the recipient (“second component” is construed as a device such as a battery removed from interior of housing mechanism 41 while intraosseous housing mechanism 43 and auxiliary housing mechanism 68 remain fixed to skull, and “third component is a replacement device such as a replacement battery placed and secured within he housing mechanism 41: col. 15, lines 42-52; col. 19, lines 18-34; col. 25, lines 2-6).
Regarding claim 23, Osorio et al. teaches wherein: the first component (43) is a housing (“intraosseous housing mechanism 43”: col. 12, lines 18-23; col. 15, lines 42-52; col. 15, line 62-col. 16, line 9); the second component includes a functional component of the implant (“second component” is a battery: col. 15, lines 42-52; col. 19, lines 18-34; col. 25, lines 2-6); and the third component includes a functional component that provides substantially the same functionality as that of the second component (“third component” is a replacement battery: col. 15, lines 42-52; col. 19, lines 18-34; col. 25, lines 2-6).
Regarding claim 32, Osorio et al. teaches wherein: the action of reattaching the second component or attaching a third component to the first component (43) results in the second component or the third component being subcutaneously implanted in the recipient (“second component” and “third component” construed as a battery and a replacement battery, respectively: col. 15, lines 42-52; col. 19, lines 18-34; col. 25, lines 2-6; subcutaneously implanted when placed within housing mechanism 41, which is located beneath the scalp: col. 15, line 62-col. 16, line 9).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,346,391 (Osorio et al.) in view of U.S. Patent Application Publication No. 2009/0209806 (Hakansson).
Regarding claim 24, Osorio et al. teaches all the limitations of claim 22. Osorio et al. teaches the implanted assembly (41) is implanted in a skull (47) of the recipient (housing mechanism 41 includes intraosseous housing mechanism 43 located in a cavity formed in the skull, col. 12, lines 14-35; col. 13, lines 7-11; col. 15, lines 10-18; col. 15, lines 42-52; col. 15, line 62-col. 16, line 9; Figures 9A-B). Osorio et al. does not teach the method comprises performing an MRI of the head of the recipient after the second component has been removed and prior to reattaching the second or third components to the first component.
However, Hakansson teaches a medical procedure, comprising: obtaining access to an implant totally subcutaneously implanted in a recipient, wherein a component of the implant is located in a recess in a skull of a recipient and is fixed to the skull, the medical procedure further comprising: performing an MRI of the head of the recipient after removing the component from the recess, and prior to reattaching the component within the recess ([0014]-[0015]; [0021]; Figures 5A-B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Osorio et al., to include performing an MRI on the head of the recipient following removal of the second component and prior to reattaching the second component or placing a third component in light of the teaching of Hakansson, because temporarily removing a component implanted in a recess of a recipients skull prior to performing an MRI is desirable to prevent damage to the recipient and/or the component when subjecting the component to an MRI is contraindicated.
Allowable Subject Matter
Claims 31, 34, and 35 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, or 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the informality objection and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the medical procedure of claim 31, wherein the first component is a housing, the second component is a permanent magnet, the third component includes a vibrating actuator, and the action of reattaching the second component or attaching the third component to the first component includes attaching at least a portion of the third component to the first component, within the context of the remainder of claim 31 and parent claim 22.
No prior art of record teach and/or fairly suggest the medical procedure of claim 33, wherein the first component includes an open space established by an monolithic body, which space extends below an outer surface of the bone; the second component is a permanent magnet; and the third component includes a vibrator of a bone conduction device, and includes a portion located within the space established by the monolith body and a portion that extends out of the space established by the monolithic body, within the context of the remainder of claim 33 and parent claim 22.
No prior art of record teach and/or fairly suggest the medical procedure of claim 35, wherein the medical procedure converts the implant from a passive transcutaneous bone conduction device to a bone conduction device including a vibrator that is mechanically coupled to the first component, wherein the first component extends no more than 2.5 mm into the bone, wherein the bone is the skull of the recipient; and the first component has a maximum diameter of at least 20 mm, within the context of the remainder of claim 35 and parent claim 22.
The closest prior art of record, Osorio et al. cited above, teaches the medical procedure of claim 22, wherein a device such as a battery (second component) is detached and removed from a first component (housing) that is located in a recess in a recipient’s skull, and a replacement battery (third component) is attached (see rejection for claim 22). Osorio et al. does not teach the second component is a permanent magnet, the third component is a vibrating actuator, and the action of reattaching the second component or attaching the third component to the first component includes attaching at least a portion of the third component to the first component, as required by claim 31. Osorio further does not teach the first component includes an open space established by a monolithic body, the second component is a permanent magnet, and the third component includes a vibrator of a bone conduction device, wherein the third component includes a portion located within the space established by the monolithic body and a portion that extends out of the monolithic body, as required by claim 33. Lastly, Osorio et al. does not teach the procedure converts a passive transcutaneous bone conduction device to a bone conduction device including a vibrator mechanically coupled to the first component, wherein the first component extends no more than 2.5 mm into the skull bone and the first component has a maximum diameter of at least 20 mm, as required by claim 35.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 97/36457 (Figure 8; pg. 1, lines 5-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791